                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION
 UNITED STATES OF AMERICA,     )
                               )
                   Plaintiff,  )
                               )
              v.               ) Case No. 94-00032-01-CR-W-RK
                               )
 TERRANCE DAVIS,               )
                               )
                   Defendant.  )
       ORDER DENYING MOTION FOR COMPASSIONATE RELEASE
       Before the Court is Defendant Terrance Davis’ pro se motion for reconsideration of
compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. 148.) Under the First Step
Act, a court may reduce a term of imprisonment after an inmate has fully exhausted all
administrative rights and upon finding extraordinary and compelling reasons for such sentence
modification. The Court finds Defendant Davis’ motion does not establish that he has exhausted
his administrative remedies and does not establish extraordinary and compelling reasons exist for
early release. For these reasons, the motion is DENIED.
                                                 Discussion
       While Davis labels his motion as one for reconsideration, he merely reargues his original
reasons for compassionate release. Those reasons were rejected by the Court on June 3, 2020, in
its order denying his first Motion for Compassionate Release.
       Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act, the Court may
modify a defendant’s term of imprisonment as follows:
        The court may not modify a term of imprisonment once it has been imposed except
        that . . . in any case . . . the court, upon motion of the Director of the Bureau of
        Prisons, or upon motion of the defendant after the defendant has fully exhausted
        all administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant's behalf or the lapse of 30 days from the receipt of such a
        request by the warden of the defendant’s facility, whichever is earlier, may reduce
        the term of imprisonment . . . after considering the factors set forth in section
        3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and
        compelling reasons warrant such a reduction . . . and that such a reduction is
        consistent with applicable policy statements issued by the Sentencing Commission
        ....



                                                   1

         Case 4:94-cr-00032-RK Document 152 Filed 08/18/20 Page 1 of 3
       Thus, to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), Defendant must
demonstrate the following: (1) that he has exhausted his administrative remedies; (2) that
extraordinary and compelling reasons warrant a reduction of his sentence; and (3) that the
sentencing factors outlined in section 3553(a) support release. Id.
       In this case, Davis petitioned the BOP to reduce his sentence on May 19, 2020, based on a
debilitating medical condition. (Doc. 148 p.6). Davis’ petition was denied by the warden on May
27, 2020. (Id.) On June 8, 2020, Davis filed an appeal via the administrative remedy process,
which was denied June 22, 2020. (Id. pp.12-13.) Davis then filed an appeal with the North Central
Regional Office on July 1, 2020, but has not yet received a response, as a response is not due until
August 30, 2020. (Id. p.14.) As a result, the Court finds that Davis has not yet exhausted his
administrative remedies. See United States v. Brummett, No. 6: 07-103-DCR, 2020 WL 1492763, at
*1 (E.D. Ky. Mar. 27, 2020) (holding that because the warden explicitly denied defendant’s request,
defendant needed to exhaust his administrative remedies to appeal the warden’s denial before filing
motion); United States v. Johnson, No. 4:00-CR-40023, 2020 WL 1434367, at *2 (W.D. Ark. Mar. 24,
2020) (“If the warden of the defendant’s BOP facility denies the compassionate-release request, the
defendant must appeal the decision pursuant to the BOP’s Administrative Remedy Program.”).
        Additionally, as the Court discussed in the previous order, the Court has reviewed Davis’
motions and the documents attached to the motions. (Docs. 143, 148.) Defendant alleges in his
motion he has been diagnosed with hypertension and takes Lisinopril daily for blood pressure
regulation. (Doc. 143, p.2.) Attached to his motion is a two-page document entitled “Bureau of
Prisons Health Services Medication Summary Historical” which was generated on October 13,
2011, at 15:01 by “Buelt, Karen RHIT”; and a one-page document entitled “Bureau of Prisons
Health Services Health Problems” which was generated on April 21, 2020, at 14:07 by “Daniels,
Jack MRAS.” (Doc. 143, p. 15-17.) No other medical records of Davis were submitted.
       The attached medication summary shows that Davis was prescribed two medications—
Amlodipine and Lisinopril—for “high blood pressure,” both with a start date of December 14,
2010, and an expiration date of December 4, 2011. (Doc. 143, p. 16-17.) No documentation
reflecting medications prescribed to Davis during the past eight years was submitted.
       The attached medical document purports that Davis has been diagnosed as recently as
January 10, 2019 with “Hypertension, Benign Essential.” (Doc. 143, p. 15.) This document
additionally provides the following test results:


                                                    2

          Case 4:94-cr-00032-RK Document 152 Filed 08/18/20 Page 2 of 3
        TC 201 Tg 119 HDL 50 LDL 127 Ratio 4; 10y risk 5.7%
        BMP/CBC/UA WNL
        A1c 5.2
        This evidence suggests that Davis has mild to moderate hypertension. While recognizing
his concerns, Davis fails to establish extraordinary and compelling reasons for early release.
        Furthermore, in his motion, Davis relies heavily on the case of his bunkmate, United States
v. Stone, No. 09-CR-20074 (W.D. Ark. June 23, 2020). While Stone and Davis may have similar
underlying health conditions, this Court finds that Stone differs from this case in two main ways:
(1) the court in Stone found that the defendant had exhausted all his administrative remedies while
this Court has found that Defendant has not yet exhausted his administrative remedies; and (2) the
defendant in Stone was only two months away from his anticipated release date whereas Davis’
anticipated release date is currently January 26, 2024. (See https://www.bop.gov/inmateloc/ last
visited August 4, 2020).
For these reasons, and the ones set forth in the Government’s opposition (Doc. 150), it is hereby
ORDERED that Defendant Davis’ motion for reconsideration of compassionate release (Doc.
148) is DENIED. The Clerk of Court is directed to mail a copy of this order to Davis via regular
mail.
        IT IS SO ORDERED.



                                                      s/ Roseann A. Ketchmark
                                                      ROSEANN A. KETCHMARK, JUDGE
                                                      UNITED STATES DISTRICT COURT

  DATED: August 18, 2020




                                                  3

          Case 4:94-cr-00032-RK Document 152 Filed 08/18/20 Page 3 of 3
